Citation Nr: 1449437	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  14-05 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether a clear and unmistakable error (CUE) occurred in the April 2002 rating decision in failing to award an effective date earlier than September 11, 1997, for the grant of special monthly compensation (SMC) at the "o" rate for the loss of use of the feet, status post third-degree burns and scars of the legs.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they contain no additional evidence pertinent to this appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO issued an April 2002 rating decision awarding an effective date of September 11, 1997, for the grant of SMC at the "o" rate for the loss of use of the feet, status post third-degree burns and scars of the legs.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence pertaining to the claim within a year following the decision.  The decision therefore became final based on the evidence then of record.  In addition, the Board made findings as to the finality of this April 2002 rating decision in its December 2011 decision and that Board decision was not appealed to the Court of Appeals for Veterans Claims, such that the December 2011 Board decision is final as well.  


2.  The April 2002 rating decision's award of an effective date of September 11, 1997, for the grant of SMC at the "o" rate for the loss of use of the feet, status post third-degree burns and scars of the legs, was consistent with the evidence then of record and the law in effect at that time.
3.  To the extent there was error in the April 2002 rating decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not undebatable that a different result would have ensued. 


CONCLUSION OF LAW

The April 2002 rating decision, which awarded an effective date of September 11, 1997, for the grant of SMC at the "o" rate for the loss of use of the feet, status post third-degree burns and scars of the legs, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits: (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he/she is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).

However, VA's duties to notify and assist are not applicable in this case.  CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A CUE motion is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a claimant, as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist are not applicable to CUE motions.  Livesay v. Principi, 15 Vet. App. 165 (2001).  

Therefore, the Veteran's CUE motion is not subject to the duties to notify and assist.  The Board notes that the Veteran and his attorney have been accorded sufficient opportunity to present contentions.  There is no indication that they have further argument to present.  They have made no contention, nor does the evidence suggest that the record at the time of the April 2002 rating decision was otherwise incomplete.  Therefore, the Board will address the CUE motion, discussed below.  

      Merits of the CUE Motion

In February 1944, during the Veteran's military service, the Veteran suffered third-degree burns from a gasoline explosion, which resulted in him being hospitalized for two years.  He was placed in a cast from groin to ankle and received over 21 blood transfusions and extensive skin grafting.  This accident resulted in severe and extreme scarring over a large portion of the Veteran's body, which includes the entire lower extremity area, along with underlying tissue loss and constrictions.  See the June 2001 VA examination report.  

By way of procedural background, in September 1997, the RO received an informal request for SMC due to the loss of use of both feet.  The RO denied the request in a March 1998 rating decision, and the Veteran appealed such decision.  In a March 2001 remand, the Board remanded the request to obtain additional treatment records and to afford the Veteran a VA examination to determine whether there is loss of use of the right and/or left foot as defined under 38 C.F.R. § 3.350(a)(2)(i).  In June 2001, the Veteran underwent a VA examination.  After review of the claims file and physical examination testing, the examiner concluded that there was considerable loss of functional use of the feet bilaterally.  

Based on results from the June 2001 examination, the Board determined in a January 2002 decision that a higher level of SMC based on loss of use of one or both feet was warranted.  In an April 2002 rating decision, the RO effectuated the award and granted SMC based on loss of use of the feet, status post third-degree burns and scars of the right and left legs at the "o" rate, effective September 11, 1997.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence pertaining to the request within a year following the decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).  In addition, the Board made findings as to the finality of this April 2002 rating decision in its December 2011 decision and that Board decision was not appealed to the Court of Appeals for Veterans Claims, such that the December 2011 Board decision is final as well.  

RO decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a); see also Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Revision based on CUE is an exception to the rule of finality; when the evidence establishes CUE in final RO or Board decisions, it is grounds to reverse or revise decisions by the Secretary. See 38 U.S.C. §§ 5109A, 7111; DiCarlo v. Nicholson, 20 Vet. App. 52, 54-58 (2006); 38 C.F.R. §§ 3.105(a), 20.1400-1411 (2014).  CUE is established when all the following conditions have been met: (1) Either the correct facts were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the alleged error is "undebatable," not merely a "disagreement as to how the facts were weighed or evaluated"; and (3) the error "manifestly changed the outcome" of the prior decision. King v. Shinseki, 26 Vet. App. 433, 439 (2014) ("A manifest change is not, for example, whether the regional office would have been required to send the medical report back to [the doctor] for clarification, but rather that [the appellant] undoubtedly would have been granted a disability rating greater than 10% for his [disability].") (emphasis added); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (expressly adopting the "manifestly changed outcome" standard). 

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (holding that a valid CUE motion requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated).  

The Court's review of a Board decision finding no CUE in a prior, final RO or Board decision is limited to determining whether the Board's finding was "arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law," 38 U.S.C. § 7261(a)(3)(A), and whether it was supported by an adequate statement of reasons or bases, 38 U.S.C. § 7104(d)(1). See King, 26 Vet. App. at 439; Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

The laws and regulations regarding special monthly compensation under 38 U.S.C.A. § 1114(o) at the time of the April 2002 rating decision were governed by the provisions set forth at 38 U.S.C.A. § 1114(k) through (s) (West 2001), and 38 C.F.R. §§ 3.350 and 3.352 (2001).  SMC at 38 U.S.C.A. § 1114(o) level is warranted if the veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more of § 1114(l) through § 1114(n), no condition being considered twice in the determination, or if the veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling and the veteran has also suffered service-connected total blindness with 5/200 visual acuity or less, or if the veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less, or if the veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances, he or she shall receive compensation at the rate found in § 1114(o).  38 U.S.C.A. § 1114(o) (West 2001).  

The regulations enacted pursuant to § 1114(o) provide that service-connected paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a veteran to the maximum rate under § 1114(o), through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2) (2001).  

Determinations for entitlement under § 1114(o) must be based upon separate and distinct disabilities.  That requires, for example, that where a veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  38 C.F.R. § 3.350(e) (2001).  

At the time of the April 2002 rating decision, the pertinent evidence before the RO consisted of the Veteran's service treatment records, VA outpatient treatment records from September 1969 to March 2001, private treatment records dated June 1980 to October 2001, and results from a June 2001 VA examination.  As previously noted, service treatment records show that in February 1944, the Veteran incurred severe second and three-degree burns on his face, ears, hands, thighs, leg, groin, and ankles when a gasoline stove blew up as the Veteran opened the stove door.  There was traumatic amputation of all fingers except the middle and thumb fingers.  He underwent a total of 21 blood transfusions and multiple skin grafts.  VA treatment records as of September 1969 reflect the Veteran could use both legs and walk well without the use of crutches, canes, braces, or a wheel chair.  See the September 1969 VA certificate of medical feasibility.  However, in May 1984, VA treatment records show that the Veteran complained of increasing bilateral knee pain for approximately seven to eight years, which affected his ambulation.  In the May 1984 VA treatment note, the Veteran reported that his walking had become very restricted secondary to knee pain on weight bearing with the right side more than the left.  Physical examination testing showed that the Veteran continued to walk with a regular cane.  The VA physician noted that his gait was mildly limping.  Complaints regarding his lower extremities continued in November 1988.  In August 1997, the Veteran filed an informal request for SMC based on loss of use of both feet.  In the statement received by the RO in September 1997, the Veteran stated that he lost the use of both legs from the waist to the feet.  He admitted to having very little circulation in his legs, and both his feet and ankles had become swollen and black due to lack of circulation.  

In June 2001, the Veteran was afforded a VA examination to determine whether he had lost the use of both feet.  After review of the claims file and physical examination testing, the VA examiner noted that there was considerable loss of functional use of the feet bilaterally, due to the in-service stove explosion.  However, the examiner concluded that the Veteran would not be equally served with an amputation stump below the knee and suitable prosthesis.  He explained that given the Veteran's age and ability to maintain ambulating on current severely damaged extremities, the risk of such a procedure would far outweigh the benefits.  Resolving reasonable doubt in the Veteran's favor, the Board determined that the Veteran experienced the loss of use of one or both of his lower extremities as a direct consequence of his service-connected third-degree burn scars, and as such, a higher level of SMC sought by the Veteran was deemed warranted.  On the basis of the January 2002 Board decision, the RO awarded SMC under 38 U.S.C.A. § 1114(o), effective September 11, 1997.  

In July 2012, the Veteran, through his attorney, filed a motion to challenge the finality of the April 2002 rating decision on the basis of CUE.  In the July 2012 statement, the Veteran's attorney explained that the April 2002 rating decision contained CUE in not addressing or developing informal claims for a higher level of SMC based on the loss of use of both feet.  Specifically, the attorney explained that the evidence shows that prior to September 11, 1997, the Veteran had several unadjudicated pending claims for loss of use of his feet, loss of use of both legs, or loss of use of both arms, and should have been awarded an earlier effective date for his SMC under 38 U.S.C.A. § 1114(o).  The attorney stated that in March 1985, the Veteran filed a claim indicating that his service-connected residual burns had increased in severity due to pain and blood circulation problems in both legs.  Then in September 1988, he filed an increased rating claim for his service-connected residuals burn below the waist because he had lost 95 percent of use of both legs due to his burn scars.  In September 1988, the Veteran again requested an increased rating because he was having more difficulty with his lower extremities, and in October 1989, he sought treatment for his burns and leg problems at his local VA outpatient treatment facility.  The Veteran's attorney indicated that treatment for his service-connected leg disabilities continued throughout 1989, 1990, 1994, 1995, 1996, and 1997.  The Veteran's attorney stated that the claims for increased ratings and all the treatment entries for his service-connected burn residuals below the waist establish informal claims for a higher level of SMC based on the loss of use of both feet.  See the July 2012 statement.  

Initially, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the RO's failure to address an implied claim is properly challenged through a motion of CUE.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); see also Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005).  As such, the Veteran's request has appropriately been styled and adjudicated as a motion of CUE.

As to the existence of an implied or informal claim, the law requires VA to "give a sympathetic reading to the veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)); see also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the Veteran's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  In addition, the Board recognizes that the substance of SMC benefits are different.  See Bradley v. Peake, 22 Vet.App. 280, 294 (2008) ("[SMC] benefits are to be accorded when a veteran becomes eligible without need for a separate claim.") (emphasis added).  

The Board acknowledges the Veteran's attorney argument that VA treatment records showing treatment for his burns and leg problems prior to, and in 1989, 1990, 1994, 1995, 1996, and 1997 are informal increased rating claims or requests and should have been interpreted by the RO as encompassing a claim for SMC based on the loss of use of one or both feet.  However, even assuming that there were prior informal claims or requests for a higher rate of SMC, the evidence of record prior to the Veteran's assigned effective date of September 11, 1997, is not so unequivocal that the outcome would undebatably be different.  Therefore, the RO's failure to consider it is not clear and unmistakable error. 

Review of the record reveals that the Veteran filed an informal claim for a special clothing allowance in November 1984.  According to his informal claim, the Veteran reported being issued Canadian crutches in October 1984 at his local VA hospital, to "aid [in] walking, because [his] legs are in such miserable shape from third degree burns that were incurred in the service."  In a September 1988 VA Form 9, the Veteran reported that he lost the use of 95 percent of his legs.  He admitted to his legs being very weak and he could not go up or down "grades" without the use of canes or crutches.  VA outpatient treatment records dated November 1988 show difficulty with his lower extremities and having difficulty going down stairs.  X-ray testing of the feet in November 1988 reflected hallux valgus deformities of both metacarpal phalangeal joints and osteoarthritis of both knees, including the patella femoral joints, along with loose bodies within the right knee.  See the November 1988 VA x-ray report.  The Veteran also noted on the x-ray report that the physician failed to mention that both of his legs have only 98 percent bend at each knee.  In August 1990, the Veteran continued to seek treatment at his local VA outpatient treatment facility for lower extremity complaints.    The Veteran returned to his local VA outpatient treatment facility in October 1994 for his arthritis of the knees.  Complaints of knee and foot problems continued in April 1996.  An April 1996 VA outpatient entry noted that the Veteran could barely walk. 

Nonetheless, the evidence is not undebatable that had the purported error of not considering the purported informal claims or requests occurred, the outcome of the April 2002 decision would have manifestly changed.  Whether it is reasonable to conclude that the outcome would have been different is not the standard that must be met for a motion alleging clear and unmistakable error to succeed.  Rather, the error be "undebatable" and that the commission of the alleged error must have "manifestly changed the outcome" of the decision.  Accordingly, the evidence of record is not undebatable as to the entitlement to an effective date earlier than September 11, 1997, for the grant of SMC at the "o" rate for the loss of use of the feet status post third-degree burns and scars of the legs.  Ultimately there is evidence that does not support such a finding, such that it is not undebatable that an earlier effective date should be granted.  

Specifically, although he was suffering from weakness in 1988, he was still able to walk and able to handle grades with a cane or crutches.  In addition, although he had difficulty, he was still able to go down stairs.  In November 1990, he indicated he was still walking, such that his right knee problems became aggravated by walking.  In May 1991, he was issued two Canadian crutches and was deemed "independent," with minimal stair climbing at home.   In an April 1993 VA outpatient treatment note, the Veteran again reported having sore knees and was not being able to stand for long periods of time and that if he worked too much his legs would cramp, but this apparently he indicates he was still standing sometimes and using his legs.  In a VA outpatient treatment entry dated March 1995, the Veteran again was treated for his arthritis in the knees, with complaints of left foot and leg tingling.  However, examination of the feet showed good pulses bilaterally, good carotid pulses, and multiple varicosities bilaterally.  In March 1997 VA outpatient treatment records, the Veteran continued to complain of the pain in his knees getting worse.  He was diagnosed with arthritis of the knees and surgery was recommended.  In a July 1997 VA outpatient treatment note, it was reported that the Veteran was reluctant to have surgery because of his age and possible complications of the procedure.  All of the above evidence arguably supports the view that it is not undebatable that the Veteran should have been granted SMC at the "o" rate, prior to September 11, 1997.  

The April 2002 rating decision that assigned an effective date of September 11, 1997, for the grant of SMC at the "o" rate for the loss of use of the feet status post third-degree burns and scars of the legs, was based on the evidence and law as it then existed.  The Board finds that there was no error in the April 2002 rating decision that was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2001).  

Moreover, to the extent that Veteran's counsel argues that at the time of his informal claims or requests, the Veteran required aid and attendance for his eyes, he provides no legal support for the assertion that the language of 38 U.S.C.A. § 1114(r)(2) "does not require that the aid and attendance be for a service connected condition."  Rather, 38 U.S.C.A. § 1114(r) specifically references, "if any veteran, otherwise entitled to compensation under" 38 U.S.C.A. § 1114(o), (p), (n) and (k) in various combinations.  The Board finds that each of those letters require entitlement to be "as the result of service-connected disability" such that service-connected disabilities are necessary to be eligible for aid and attendance.  

Again, the Board emphasizes that it is extremely sympathetic to this Veteran and is grateful for his honorable service and the disability burden he has borne for many, many years.  However, as the Court of Appeals for Veterans Claims stated in King v. Shinseki, "[a]lthough the Court is sympathetic to [the appellant's] arguments raised on appeal, revision of a final . . . . regional office decision is an extraordinary event. The Court cannot review a motion to revise a prior, final decision under the same standard by which it reviews matters on direct appeal."  26 Vet. App. at 442.  Neither can the Board.  

Rather, "there will be times when the Court [and the Board] arrives at a different conclusion when reviewing a motion to revise a prior, final decision than it would have had the matter been reviewed under the standards applicable on direct appeal."  Id.   The Veteran, like Mr. King, at the time of the April 2002 regional office decision, "was afforded the benefit of the full panoply of rights that exist when a claim [was] initially adjudicated, and principles of finality preclude him from invoking those rights at this time."  Id.  The Board, like the Court in that case, cannot say whether it would reach the same result had this case come before it on direct appeal.  

Unfortunately, on the evidence that was of record at the time of the April 2002 rating decision, and the law as it stood at that time, the Board concludes that the April 2002 rating decision did not contain CUE with respect to the failure to award an effective date earlier than September 11, 1997, for the grant of SMC under 38 U.S.C.A. § 1114(o). 


ORDER

As the April 2002 rating decision's failure to award an effective date earlier than September 11, 1997, for the grant of service connection for SMC at the "o" rate for the loss of use of the feet, status post third-degree burns and scars of the legs, was not the product of CUE, the benefit sought on appeal is denied.



____________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


